LORDER
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into numerous complaints of serious professional misconduct filed against respondent. The complaints allege that respondent practiced law while he was ineligible to do so for failing to pay his bar dues and the disciplinary assessment, engaged in a sexual relationship with a female client who retained him to represent her in a divorce and child custody matter, converted client funds, neglected legal matters, failed to communicate with his clients, failed to account for or refund unearned legal fees, failed to return files and to protect his clients’ interests upon the termination of his representation, and failed to cooperate with the ODC in its investigation.
Prior to the filing of formal charges, respondent filed a petition seeking to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Dana Patrick Karam, Louisiana Bar Roll number 18279, and the concurrence thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the request of Dana Patrick Karam for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
LIT IS FURTHER ORDERED that Dana Patrick Karam shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking read*467mission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.